Citation Nr: 1328143	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  10-21 694	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to July 7, 2008, and in excess of 50 percent prior to March 10, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for multiple gunshot wounds to the abdomen, Muscle Group XIX, moderately severe, including traumatic surgery.

3.  Entitlement to an evaluation in excess of 20 percent for multiple residual scars, gunshot wound to the chest and right shoulder (major) with involvement of pectoris major.

4.  Entitlement to an evaluation in excess of 10 percent for residual scar to chin with disfigurement.

5.  Entitlement to an evaluation in excess of 10 percent for residual scar of gunshot wound to the right cheek.

6.  Entitlement to a compensable evaluation for asymptomatic residual scars, multiple gunshot wounds to the face, neck and anterior trunk.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the VA Form 9, Appeal to the Board, received in May 2010, the Veteran requested a hearing before the Board.  A hearing was scheduled in July 2013, but the Veteran canceled the hearing.  Thus, there is no hearing request pending at this time.

The RO had characterized the issue involving PTSD as one of entitlement to earlier effective dates for the award of 50 percent and 70 percent ratings.  In the March 2009 rating decision, the RO granted a 50 percent rating, effective July 7, 2008, and the Veteran stated the 50 percent rating should be granted prior to that date.  In the September 2011 rating decision, the RO granted a 70 percent rating, effective March 10, 2011, and the Veteran stated the 70 percent rating should be granted prior to that date.  The Board has characterized the issue as a claim for increase because the Veteran is seeking a rating in excess of 30 percent prior to the award of the 50 percent rating (on July 7, 2008) and a rating in excess of 50 percent prior to the award of the 70 percent rating (on March 10, 2011).  This does not impact the outcome of the claim.

The Board notes that in a February 2013 supplemental statement of the case, the RO included the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for a digestive disability, as secondary to multiple gunshot wounds to the abdomen, Muscle Group XIX, as part of the current appeal.  However, the Veteran did not appeal the denial of this claim.  This claim was denied in the March 2009 rating decision.  In his May 2009 notice of disagreement, the Veteran did not include this claim as part of his disagreement.  In the March 2010 statement of the case, the RO did not include this issue.  Thus, this issue is not the subject of a notice of disagreement, a statement of the case, or a substantive appeal and is not properly before the Board.  See 38 C.F.R. § 20.200 (2012) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case is issued, a timely filed substantive appeal).  Additionally, neither the Veteran nor his representative has asserted that this issue is on appeal.  As a result, the Board has not included this issue as part of the current appeal.  Regardless, because of the Veteran's request for withdrawal of the appeal, the inclusion of the issue in the SSOC is harmless error.


FINDING OF FACT

On July 8, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



_____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


